Citation Nr: 0633614	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 until 
December 1945. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

This matter was previously before the Board in October 2005 
and was remanded for further development.


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level VI 
hearing in the right ear and Level V in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.159, 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his bilateral hearing loss disability.  In this regard, 
because the May 2003 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the May 2003 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the hearing loss 
disability at issue (38 C.F.R. § 4.85, DC 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the 20 percent evaluation that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Legal criteria 

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  Pertinent changes were made to 38 C.F.R. 
§ 4.86, regarding cases of exceptional hearing loss, which 
are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

Service connection has been established for the disability at 
issue effective from November 20, 2002.  The pertinent 
competent clinical evidence of record consists of VA 
audiologic examinations conducted in April 2003 and August 
2006.  

The April 2003 examination revealed the relevant pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
70
75
70
70
LEFT
65
65
65
70

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
71 decibels.  His puretone threshold average for the left ear 
was recorded as 66 decibels.  His speech recognition ability 
was 88 percent for the right ear and 90 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
described as having moderately severe mixed loss hearing.

The August 2006 examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
70
75
70
70
LEFT
60
70
65
70

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
71 decibels.  His puretone threshold average for the left ear 
was recorded as 66 decibels.  His speech recognition ability 
was 100 percent for the right ear and 98 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
described as having moderately severe to severe mixed hearing 
loss with excellent speech recognition, bilaterally.

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned 20 percent evaluation at this time.  
In reaching this conclusion, the Board notes that the 
provisions of 38 C.F.R. § 4.86(a) for an exceptional pattern 
of hearing impairment, as described above, apply here.  As 
Table VIA provides a higher numeral, the Board will describe 
its findings below and apply those results to Table VII as 
instructed by 38 C.F.R. § 4.85 to find the percentage 
evaluation.

As noted above, on VA audiologic examination in April 3003, 
the veteran's right ear manifested an average puretone 
threshold of no greater than 71 decibels, with no less than 
88 percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
at that time to be Level III impairment.  Meanwhile, Table 
VIA shows the veteran's right ear hearing loss at that time 
to be Level VI impairment.  On VA audiologic examination in 
August 2006, the veteran's right ear manifested an average 
puretone threshold of no greater than 71 decibels, with no 
less than 100 percent speech discrimination.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss at that time to be Level II impairment.  
Meanwhile, Table VIA shows the veteran's right ear hearing 
loss at that time to be Level VI impairment.  

As noted above, on VA audiologic examination in April 2003, 
the veteran's left ear manifested an average puretone 
threshold of no greater than 66 decibels, and no less than 90 
percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
to be that of Level III impairment.  Conversely, Table VIA 
shows the veteran's left ear hearing loss to be Level V 
impairment.  On VA audiologic examination in August 2006, the 
veteran's left ear manifested an average puretone threshold 
of no greater than 66 decibels, and no less than 98 percent 
speech discrimination.  Reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to also be that 
of Level II impairment.  Conversely, Table VIA shows the 
veteran's left ear hearing loss to be Level V impairment.  

The right ear is considered the poorer ear for Table VII.  
Applying the more favorable results from Table VIA to Table 
VII, based on the results of both the April 2003 and August 
2006 audiologic examination findings, a 20 percent evaluation 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row V, the better ear, with column VI, the poorer ear.  

The veteran also submitted to a private audiological 
evaluation dated in March 2003.  However, the audiological 
report contains uninterrupted results of his pure tone 
threshold evaluation.  The Board notes that it is precluded 
from interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

In conclusion, the 20 percent evaluation currently assigned 
for the veteran's bilateral hearing loss accurately reflects 
his disability picture and a higher rating is not appropriate 
for any part of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


